Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-17 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a method and a program product for controlling access to data owned by an application subscriber in a multi-tenant application platform:
 the multi-tenant application platform enables subscription-based access by a data owner tenant to one or more applications; the data owner tenant to designate a plurality of user partitions within the data owner tenant, each user partition designating a corresponding set of users and a corresponding authentication service; the data owner tenant to, for each of the one or more applications, authorize a plurality of users to access a subscription of the data owner tenant to the application and identify one or more corresponding entry points; for each of the plurality of users, the multi-tenant application platform enables access to each subscription of the data owner tenant and corresponding data of the data owner tenant only if the user is authorized by the data owner tenant to access the data owner tenant’s subscription to the application and authenticated by the authentication service designated in the user partition corresponding to the user, and the user accesses the subscription through a corresponding one of the one or more entry points designated for the subscription of the data owner tenant at set forth in the specification and independent claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Weiss et al, U.S. Patent Application Publication No. 2020/0242267 A1.
b. 	MacLean, U.S. Patent Application Publication No. 202=19/0163802 A1.
c. 	Fischer et al, U.S. Patent No. 10,742,638 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            June 01, 2022